Citation Nr: 0710284	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-32 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected type-II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION


The veteran had active military service from September 1969 
to July 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

There are a couple of preliminary points worth mentioning at 
the outset.  Although apparently unnoticed by the RO, there 
is some question as to whether the veteran filed a timely 
notice of disagreement (NOD) to initiate a timely appeal in 
response to that February 2003 decision.  See 38 C.F.R. 
§ 20.302 (2006).  Records show the RO sent him a letter on 
March 17, 2003, notifying him of that decision and apprising 
him of his procedural and appellate rights.  And even though 
he signed and dated his NOD on March 12, 2004, indicating he 
was appealing that decision, his NOD was not actually 
received at the RO until several days later - on March 22, 
2004, slightly beyond the one-year terminal date for 
receiving a timely NOD.  See 38 C.F.R. § 20.302(a).  
Nevertheless, the RO sent him a statement of the case (SOC) 
on July 8, 2004, discussing the merits of his claim 
as opposed to any concerns over whether he had filed a timely 
NOD, and he responded by filing a timely substantive appeal 
(VA Form 9) on September 1, 2004.  So after filing his NOD, 
he did everything necessary - and within the timeframe 
required, to perfect his appeal to the Board.  See 38 C.F.R. 
§ 20.200.

In similar - albeit not identical situations and 
circumstances, the U.S. Court of Appeals for Veterans Claims 
(Court/CAVC) has held, for example, that failure to file a 
substantive appeal within the allotted time period does not 
automatically deprive the Board of jurisdiction to review a 
case.  See generally Beryl v. Brown, 9 Vet. App. 24 (1996); 
Rowell v. Principi, 4 Vet. App. 9 (1993).  This leniency, 
in part, is because of the existing statutory and extensive 
judicial precedent repeatedly characterizing the veterans' 
benefits system as "uniquely pro-claimant" and even 
paternalistic.  See, e.g., Nolen v. Gober, 222 F.3d 1356, 
1361 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255, 1262 
(Fed. Cir. 2000).  Further, while a claim is pending either 
before the RO or the Board, the relationship between VA and 
the veteran is non-adversarial as well as pro-claimant.  
See Forshey v. Principi, 284 F.3d 1335, 1354-55 (Fed. Cir. 
2002) (en banc).  Indeed, the Court has even invoked the 
doctrine of equitable tolling to find that a veteran had 
filed a timely substantive appeal when he mistakenly 
submitted it directly to the Board, albeit within the time 
allotted, instead of as normally required to the RO.  
See Hunt v. Nicholson, No. 04-1970 (U.S. Vet. App. Dec. 13, 
2006).  And in allowing equitable tolling of the deadline for 
filing his substantive appeal, the Court reiterated that 
decision was in keeping with the recognition of the 
nonadversarial, uniquely pro-veteran claims process within 
VA.  Consequently, the Board will accept the veteran's NOD as 
timely filed since his situation is not that different from 
those mentioned, except they involved the substantive appeal 
(VA Form 9) to complete the appeal filing process whereas his 
involves his NOD, which initiates it.  See, again, 38 C.F.R. 
§ 20.200.

Since, however, the veteran's NOD (and for that matter 
substantive appeal on VA Form 9) only addressed the denial of 
his claim for hypertension, this clearly is the only claim 
currently before the Board, although the RO has adjudicated 
numerous other claims of his as well.  38 C.F.R. § 20.200 
(2006).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The medical evidence of record does not show the 
veteran's hypertension was caused or made chronically worse 
by his service-connected diabetes mellitus.




CONCLUSION OF LAW

The veteran's hypertension is not proximately due to, the 
result of, or aggravated by his service-connected type-II 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2006); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and 
the disability, 4) degree of disability, and 5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  And to the extent possible, the notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id.



In this particular case at hand, in a November 2002 letter, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for service connection on a secondary basis, as well as what 
information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of or to submit any further 
evidence that was relevant to the claim.  His appeal was 
certified to the Board prior to the Dingess/Hartman decision, 
so he was not informed how disability evaluations and 
effective dates are assigned and the type evidence impacting 
those determinations.  But this is inconsequential and, 
therefore, at most harmless error because the Board is 
denying his underlying claim for service connection, so any 
concerns about the downstream disability rating and effective 
date elements of his claim become moot.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, and the treatment records of the private 
care providers he identified.

In summary, the VCAA's provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).



Analysis

A disability that is proximately due to or the result of a 
service-connected condition shall be service connected.  
38 C.F.R. § 3.310.  This includes situations when a service-
connected condition has chronically (meaning permanently) 
aggravated another condition that is not service connected, 
but in this circumstance compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus, i.e., link, 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Here, unfortunately, the preponderance of the medical 
evidence of record shows that Wallin element 3 is not 
satisfied because there is no competent evidence indicating 
the veteran's hypertension was either caused or made 
permanently worse by his service-connected diabetes mellitus.

The veteran's military service included a tour in Vietnam 
from July 1970 to 1971.  And as a result of that service, it 
is presumed he was exposed to herbicides (specifically, the 
dioxin in Agent Orange) in that capacity.  38 C.F.R. 
§ 3.307(a).  Indeed, this is the very reason that, in a March 
2002 rating decision, the RO granted service connection for 
type-II diabetes mellitus - inasmuch as it is one of the 
conditions VA researchers have specifically identified as 
resulting from exposure to Agent Orange in Vietnam.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001), revising 38 C.F.R. 
§ 3.309(e) to include type-II diabetes mellitus in the list 
of diseases for which presumptive service connection can be 
established on this basis.



The veteran's claim for service connection for hypertension 
on a secondary basis was received by the RO in September 
2002.  He informed the RO that the medication he was 
prescribed for his diabetes was also prescribed to control 
his hypertension.  In his March 2004 NOD and September 2004 
substantive appeal (VA Form 9), he alleged that he did not 
have hypertension prior to the diagnosis of diabetes and 
subsequent arterial disease - presumably referring to his 
coronary artery disease (CAD), status post coronary artery 
bypass graft surgery, which is also a service-connected 
condition that has been associated with his type II diabetes 
mellitus.  His surgical scar is service connected, as well.

During his January 2003 VA medical evaluation, the veteran 
told the examiner that he was diagnosed with diabetes in 1994 
and immediately started on medication.  He listed his 
medication for his hypertension as aspirin, Altace, and 
Zocor.  His blood pressure reading was 132/90 sitting, 130/84 
lying, and 130/86 standing.  His pulse was 70 and regular.  
His lungs were clear to auscultation and percussion, and his 
heart S1 and S2 rhythms were normal without any murmurs.  The 
diagnosis was hypertension, and the examiner indicated the 
veteran's hypertension was not related to his diabetes.

The veteran had an additional VA examination in February 
2003, and in response to whether his current medical problems 
(CAD and hypertension, in particular) are related to his 
diabetes, the examiner indicated it is more likely than not 
the veteran's CAD is related to his diabetes mellitus.  [And, 
as mentioned, the CAD since has been service connected 
secondary to the diabetes.]  But as for the hypertension, the 
examiner indicated that, while there is an increased 
incidence of hypertension in persons with type II diabetes 
mellitus, and vice versa, this does not imply a causal 
relationship.  The examiner also referred the reader to the 
results of the hypertension examination, referring to the 
earlier January 2003 VA evaluation.

So the opinion of the January and February 2003 VA examiner 
is that there is no causal relationship between the veteran's 
hypertension and diabetes.



In the March 2007 Appellant's Brief, the veteran's 
representative argued that the Board should accord minimal 
weight to the VA examiner's opinion because it is not 
supported by sufficient medical rationale.  The 
representative urges the Board to allow the benefit sought by 
resolving all reasonable doubt in the veteran's favor.  To 
support this argument, the representative posits that it is 
well known that the complications of diabetes frequently 
include hypertension.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  While the Board is not free to ignore the opinion of 
a treating physician, it is free to discount the credibility 
of that physician's statement.  See Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992).



While the Board agrees with the veteran's representative that 
the VA examiner did not provide an explanation or rationale 
for concluding the veteran's hypertension is unrelated to his 
diabetes, there still is no underlying basis for the Board to 
either reject the opinion outright or to remand for further 
clarification.  The main reason for this finding is that the 
claims file contains no firm medical evidence contradicting 
or otherwise counterbalancing the VA examiner's opinion, or 
for that matter even placing the validity of it in doubt.  It 
is the only piece of medical evidence presently on file 
addressing the determinative issue of causation, and it is 
clearly unfavorable to the claim - so unrefuted.

The records from the private doctors who have treated the 
veteran for his diabetes do appear to confirm his assertion 
that he was diagnosed with diabetes prior to any appearance 
of hypertension amongst his listed problem conditions.  
Interestingly, though, none of the reports or records from 
his private doctors specifies a date as to when he was 
initially diagnosed with hypertension.  February 1998 records 
from Summit Surgical Associates, the physicians who treated 
him for his colon cancer, show he then had a four-year 
history of non-insulin dependent diabetes mellitus, which 
would place the initial diagnosis around 1994.  And this is 
exactly the year the veteran indicated during his January 
2003 VA examination that he received his initial diagnosis of 
diabetes.

In comparison, several records from the veteran's doctors 
concerning his treatment for the diabetes and CAD do not 
reflect hypertension among his problem conditions until 
around August 2001, but it is not consistently included among 
his diagnoses.  Even the fairly extensive records of the 
treatment of his CAD, including those leading up to and after 
his coronary artery bypass graft surgery, do not even list 
hypertension as an item of concern.  But most telling is that 
his private doctors have not indicated there is any causal 
relationship between his hypertension and his diabetes - 
including in terms of whether one condition precipitated the 
other.  In those instances where hypertension was noted, 
there was no comment or opinion given as to any proximal 
relationship with the veteran's diabetes.



A January 2002 report from Dr. DomDera describes the 
veteran's treatment and maintenance of his diabetes.  But Dr. 
Dom-Dera did not list hypertension among the complications 
the veteran had experienced due to his diabetes.  He listed, 
for example, the veteran's CAD and his high cholesterol 
level, but this doctor did not list or even mention the 
veteran's hypertension as a similar complication of the 
diabetes.

The October 2003 report from Dr. Grigera notes the veteran's 
development of hypertension and the fact that he had 
undergone coronary artery bypass surgery, and that his 
hypertension would lead to future progression of his CAD.  
But Dr. Grigera offered no opinion whatsoever concerning the 
etiology of the hypertension or even remotely suggested that 
it is related to the veteran's diabetes.

Furthermore, in a February 1999 report from Dr. Hershey, the 
veteran's treating cardiologist pointed out the veteran had a 
family history of hypertension from his father and several 
aunts and uncles.  So there is also, perhaps, this hereditary 
factor to consider.

The net result of all of this evidence is that the Board 
finds no reasonable basis for dismissing the VA examiner's 
January and February 2003 unfavorable opinion.  So, while the 
Board is mindful of the veteran's representative's assertion 
that it is well known that hypertension can be related to 
diabetes, the medical evidence at least currently on file 
does not show this to be the case in this particular 
instance.  Moreover, keep in mind the veteran and his 
representative are mere laymen and, therefore, do not have 
the necessary medical training and/or expertise to give a 
probative opinion on this determinative issue of causation - 
to link the veteran's hypertension to his diabetes.  See 
Espiritu, 2 Vet. App. at 494, 495.  Thus, the Board is 
constrained to find that the preponderance of the evidence is 
against the veteran's claim, which, incidentally, he is only 
predicating on the purported secondary cause-and-effect 
relationship between his hypertension and diabetes.  
See 38 C.F.R. § 3.310(a) and Allen, 7 Vet. App. at 448, 449.  
That is to say, he does not allege, and the evidence does not 
otherwise suggest, that he is entitled to service connection 
for hypertension on the basis of direct or presumptive 
incurrence of this condition in service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Just to point out, however, the veteran's service medical 
records are completely unremarkable for any complaints, 
findings, or treatment for high blood pressure, including the 
persistently high blood pressure required for an actual 
diagnosis of hypertension.  The July 1971 Report Of 
Examination For Separation from service shows a blood 
pressure reading of 120/80 and a sitting pulse of 78.  All 
areas were assessed as normal.  Moreover, there is no 
indication he had hypertension - much less to a compensable 
degree, within one year of his separation from service, so 
the presumptive statutes and regulations also do not apply.

For these reasons and bases, the preponderance of the 
evidence is against the claim.  There is no reasonable doubt 
to resolve in the veteran's favor.  Ortiz, supra.


ORDER

The claim for service connection for hypertension as 
secondary to service-connected type II diabetes mellitus is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


